IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 ADCI CORP., f/k/a ASIA DISCOUNT         )             No. 80658-1-I
 CENTER, INC., a Washington              )
 corporation,                            )             DIVISION ONE
                                         )
                      Appellant,         )             PUBLISHED OPINION
                                         )
                v.                       )
                                         )
 BAO NGUYEN and JANE DOE NGUYEN )
 and their marital community; DEO BUI    )
 and JANE DOE BUI and their marital      )
 community; CYNTHIA HOANG and            )
 JOHN DOE HOANG and their marital        )
 community; JENNY LI and JOHN DOE LI )
 and their marital community; CAFÉ PHO, )
 INC., a Washington corporation, f/d/b/a )
 Café Pho; CAFÉ PHO 1, LLC a             )
 Washington Limited Liability Company,   )
 d/b/a Café Pho; CAFÉ PHO II, Inc., a    )
 Washington corporation, d/b/a Café Pho; )
 HOA HOANG and JANE DOE HOANG,           )
 and their marital community; ADAM       )
 NGUYEN and JANE DOE NGUYEN and )
 their marital community,                )
                                         )
                      Respondents.       )
                                         )

       HAZELRIGG, J. — ADCI Corporation appeals a trial court’s order dismissing

its complaint as time-barred under CR 12(b)(6). The parties dispute whether a

four-year statute of limitations on an action for the sale of goods applies, or a six-

year limitation on an action on an open account. Viewing the facts in the light most

favorable to ADCI, we conclude that ADCI sufficiently pleaded “[a]n action upon
No. 80658-1-I/2


an account receivable.” Where, as here, multiple statutes of limitations may

govern, the court must apply the longer. As such the six-year statute of limitations

in RCW 4.16.040(2) applies. We reverse the order of dismissal and remand for

further proceedings.


                                      FACTS

        ADCI is a wholesale merchant that supplies produce and other food

products to restaurants, including Café Pho, a Vietnamese restaurant with two

locations in Seattle and Tukwila.

        On June 26, 2019, ADCI sued Café Pho and its owners, Bao Nguyen, Deo

Bui, Cynthia Hoang and Jenny Li (defendants), for “breach of written agreement

and recovery of past due accounts receivable based on the invoices.”           The

complaint alleged that the defendants regularly “ordered and received delivery” of

produce and food from ADCI to use in their restaurants. In response, ADCI

“extended credit to Defendants per their orders by supplying produce and food on

account to the restaurant.” The invoices that ADCI sent to Café Pho for the orders

provided for a 1.5 percent monthly finance charge on unpaid amounts. At the time

of the filing of the complaint, Café Pho owed ADCI $193,663.34 in unpaid invoices.

        ADCI attached to its complaint two exhibits listing the date and amount of

all of the unpaid invoices. Exhibit A listed 413 unpaid invoices to the Seattle

restaurant, dated from July 1, 2013 to May 28, 2015. Exhibit B listed 81 allegedly

unpaid invoices to the Tukwila restaurant, dated from February 2, 2015 to May 29,

2015.



                                            2
No. 80658-1-I/3


       On August 5, 2019, the defendants filed a CR 12(b)(6) motion to dismiss

the complaint as barred by the statute of limitations. The defendants claimed that

the transactions represented by the invoices were “contracts for sale” as defined

by RCW 62A.1-106, and that ADCI’s complaint stated only a claim for breach of

494 separate contracts. The defendants argued that because the breach of each

contract took place on the date of the invoice, ACDI’s complaint was time-barred

by the four-year statute of limitations set forth at RCW 62A.2-725.

       In response, ADCI contended that the food was delivered “on credit” and

thus the transactions were “accounts receivable” and therefore subject to the six-

year statute of limitations under RCW 4.16.040(2).         According to ADCI, “the

promise giving rise to [ADCI’s] accounts receivable was separate from the sale of

goods” because “with each delivery Defendants made an unconditional promise to

repay their credit balance with interest.” ADCI explained that its billing practice

was to provide an invoice with each delivery of food, and to provide a monthly

account statement “detailing the total amounts past due.”1

       ADCI attached to its response two samples of invoices sent to Café Pho.

Each invoice is one page and provides the invoice number, product and quantity

ordered, and the signature of the person accepting delivery. The invoice also

provides as follows:

       A 1 1/2% monthly finance charge (annual percentage rate of 18%,
       compounded monthly, accrued from the date of invoice) will be


       1
         In the alternative, ADCI argued, each invoice constituted a “negotiable
instrument” governed by the six-year statute of limitations in Article 3 of the Uniform
Commercial Code (UCC), title 62A RCW. ADCI does not pursue this claim on appeal.


                                              3
No. 80658-1-I/4


        assessed on all past due invoices. The buyer hereby agrees to pay
        such finance charges on all past due invoices.
        In the event that Asia Discount Center, Inc. hires an attorney to
        collect a past due amount, the buyer hereby agrees to pay all Asia
        Discount Center, Inc. actual expenses, costs and reasonable
        attorney fees for said collection. The venue of any legal action shall
        be in King County, Washington.

        The trial court disagreed with ADCI’s characterization of the transactions as

accounts receivable because ADCI did not allege the existence of an agreement

for financing that was separate and distinct from the sales contract.2 Instead, the

trial court stated, “The facts alleged by [ADCI] concern transactions in goods—

produce and food—as defined by RCW 62A.2-102 and RCW 62A.105 and sales

as defined in RCW 62A.2-106(1).” The trial court reasoned as follows:

        Under Article 2 of the Uniform Commercial Code, as adopted in
        Washington, payment, unless otherwise agreed, is due at the time
        and place at which the buyer received the goods, i.e., upon delivery.
        RCW 62A.2-310. [ADCI] alleges no facts sufficient to demonstrate a
        separate agreement on time and place for payment of the invoices
        at issue in this dispute. The last delivery was May 29, 2015. By this
        time, [ADCI] had failed to pay for all the goods at issue. The 4-year
        statute of limitations set forth in RCW 62A.2-725 governs. See
        Lybecker v. United Pac[.] Ins. Co., 67 Wn.2d 11, 15 n. 3[, 406 P.2d
        945] (1965). [ADCI’s] claims are time-barred because this lawsuit
        was not initiated until June 24, 2019 (when a defendant was served)



        2  The trial court considered both the exhibits attached to the complaint and to
ADCI’s response to the motion to dismiss, finding that they were incorporated by reference
into the complaint, and thus did not constitute “matters outside the pleadings” requiring
the trial court to treat the defendants’ motion as one for summary judgment under CR 56.
See, e.g., U.S. v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (a court may consider
documents not attached to a complaint, but which are incorporated by reference into the
complaint because “the plaintiff refers extensively to the document or the document forms
the basis of the plaintiff’s claim.”). Nonetheless, the trial court concluded that “[e]ven if the
invoices are matters outside the pleadings, the result is the same under a summary
judgment standard pursuant to CR 56” because “[b]oth parties had the opportunity to
submit the material they wanted considered and both parties agreed to consideration of
the invoices.” Because neither party addresses the summary judgment standard on
appeal, we consider only whether the trial court erred in dismissing the complaint pursuant
to CR 12(b)(6).


                                                   4
No. 80658-1-I/5


       or June 26, 2019 (when the lawsuit was filed). This was beyond four
       years after the cause of action accrued.
       ....
       [ADCI’s] factual allegations, including the undisputed invoices, do not
       support application of the statute of limitations applicable to accounts
       receivable. The facts do not support recovery under an accounts
       receivable theory where there is no allegation of a separate, distinct
       agreement between the buyer and the seller apart from the sales
       agreements, i.e., apart from the invoices for the goods. [ADCI] relies
       exclusively on the invoices and the content of the invoices, and fails
       to raise facts consistent with the invoices that a separate, distinct
       agreement for financing existed. The invoices do not contain a
       separate, distinct agreement for financing. Because [ADCI] cannot
       show a separate, distinct agreement consistent with its allegations,
       including the invoices, this case is distinguishable from Alpacas of
       America, LLC v. Groome, 179 Wn. App. 391[, 317 P.3d 1103] (2014).
       In Alpacas, there was both a sales agreement and a promissory note.
       The suit on the promissory note could go forward under the longer
       statute of limitations applicable to negotiable instruments, even
       though suit on the sales contract was time-barred. 179 Wn. App. at
       399-400. Here there is only the invoices, which are part of the sales
       transaction. There is no separate agreement for financing and no
       promissory note or negotiable instrument.

The trial court concluded, “A plaintiff may be able to establish an accounts

receivable theory arising from the sale of the goods, but the facts alleged and the

invoices here fail to state a claim for relief.” Accordingly, the trial court dismissed

ADCI’s complaint with prejudice.        The trial court awarded the defendants

$21,687.50 in attorney fees. ADCI appeals.



                                     ANALYSIS

       We review a CR 12(b)(6) dismissal de novo. Trujillo v. Nw Tr. Servs., Inc.,

183 Wn.2d 820, 830, 355 P.3d 1100 (2015). Dismissal is appropriate only if the

trial court concludes that the plaintiff can prove no set of facts consistent with the

complaint to justify recovery. Atchison v. Great W. Malting Co., 161 Wn.2d 372,




                                              5
No. 80658-1-I/6


376, 166 P.3d 662 (2007). A plaintiff’s factual allegations are presumed true for

purposes of a CR 12(b)(6) motion. Lawson v. State, 107 Wn.2d 444, 448, 730

P.2d 1308 (1986). “A complaint survives a CR 12(b)(6) motion if any state of facts

could exist under which the court could sustain the claim for relief. . . . Thus, a

court may consider hypothetical facts not part of the formal record in deciding

whether to dismiss a complaint pursuant to CR 12(b)(6).” Haberman v. Wash.

Pub. Power Supply Sys., 109 Wn.2d 107, 120, 744 P.2d 1032 (1987). “Such

motions should be granted ‘sparingly and with care,’ and only in the unusual case

in which the plaintiff’s allegations show on the face of the complaint an insuperable

bar to relief.” San Juan County v. No New Gas Tax, 160 Wn.2d 141, 164, 157

P.3d 831 (2007).

       Article 2 of the UCC, codified in Washington in 1965 at chapter 62A RCW,

governs “transactions in goods.”       See RCW 62A.2-102 (“Unless the context

otherwise requires, this Article applies to transactions in goods.”). RCW 62A.2-

725(1) establishes that a cause of “[a]ction for breach of any contract for sale must

be commenced within four years after the cause of action has accrued.” 3 A cause

of action accrues “when the breach occurs, regardless of the aggrieved party’s

lack of knowledge of the breach.” RCW §62A.2-725(2).

       RCW 4.16.040(2), in contrast, provides that “an action upon an account

receivable” must be brought within six years. The statute defines an account

receivable as “any obligation for payment incurred in the ordinary course of the


       3
          The statute defines “contract for sale” as “both a present sale of goods and a
contract to sell goods at a future time.” RCW 62A.2-106


                                              6
No. 80658-1-I/7


claimant’s business or profession, whether arising from one or more transactions

and whether or not earned by performance.” RCW 4.16.040(2).

       “A statute of limitation, in effect, deprives a plaintiff of the opportunity to

invoke the power of the courts in support of an otherwise valid claim.” Stenberg v.

Pac. Power & Light Co., 104 Wn.2d 710, 714, 709 P.2d 793 (1985). Accordingly,

when there is uncertainty as to which statute of limitation governs, a court shall

apply the longer statute. Id. at 715.

       ADCI argues that the trial court erred in applying the four-year statute of

limitations for contracts for sale, instead of the six-year statute of limitations

governing accounts receivable. It claims that, in doing so, the trial court ignored

the Washington Supreme Court’s controlling opinion in Tingey v. Haisch, 159

Wn.2d 652, 664, 152 P.3d 1020 (2007).

       The defendants contend, as they did before the trial court, that the invoices

represent individual contracts for the sale of goods.        They argue that sales

contracts are governed exclusively by Article 2 of the UCC, citing the comment to

UCC section 2-725, which states “This Article takes sales contracts out of the

general laws limiting the time for commencing contractual actions and selects a

four year period as the most appropriate to modern business practice.”

       Tingey addressed the issue of whether RCW 4.16.040(2) applies to an

action to collect a balance owed by a client to an attorney for legal services

performed on an hourly fee basis without a written fee agreement. 159 Wn.2d at

656. In Tingey, the attorney regularly invoiced the client for legal services on an

hourly fee basis. At some point the client stopped paying the invoices, though the


                                             7
No. 80658-1-I/8


attorney continued to represent the client for another six months. More than three

years later, the attorney filed a collection action. The client moved to dismiss the

action as time-barred by RCW 4.16.080(3), which provides for a three-year statute

of limitations for oral contracts. The attorney moved for summary judgment,

arguing that the six-year statute of limitations in RCW 4.16.040(2) applied because

he was suing on an account receivable incurred in the ordinary course of business.

The trial court granted summary judgment in favor of the attorney, who ultimately

prevailed at trial.

       Division Three of this court concluded that the attorney’s unpaid legal fees

were not an account receivable, because the term “account receivable” in RCW

4.16.040(2) refers to an “open account” that is “‘[a]n account that is left open for

ongoing debit and credit entries by two parties and that has a fluctuating balance

until either party finds it convenient to settle and close.’” Tingey v. Haisch, 129

Wn. App. 109, 117, 117 P.3d 1189 (2005), reversed by, 159 Wn.2d 652 (quoting,

BLACK’S LAW DICTIONARY 20 (8th ed. 2004)).

       In this case, Mr. Tingey’s claim for attorney fees is not an account
       receivable subject to the six-year statute of limitations stated in RCW
       4.16.040(2). When Mr. Haisch retained Mr. Tingey, the transaction
       was not like a revolving charge account, to which charges were
       added and payments subtracted. Also, Mr. Haisch did not retain Mr.
       Tingey for multiple transactions. Rather, he retained an attorney for
       the sole purpose of representing him in one transaction, the Grant
       County lawsuit. The transaction did not involve a fluctuating balance
       of debit and credit entries between two parties involving multiple
       transactions. Rather, the attorney fees involved an increasing
       balance of debit entries on one transaction.

Id.




                                             8
No. 80658-1-I/9


       The Washington Supreme Court reversed. It held that, because the term

“account receivable” is never defined in the Revised Code of Washington, it must

be given its plain meaning as used in the accounting industry, which is “an amount

due a business on account from a customer who has bought merchandise or

received services.” Tingey, 159 Wn.2d at 659. The court identified four elements

that would render a transaction an account receivable for the purposes of the six-

year statute of limitations:

       Our definition identifies the parties to the contract (a customer and a
       business) and the character of the transaction (a purchase by the
       customer). It requires the business to have completed performance
       (customer has bought or received the merchandise or services). It
       specifies the monetary nature of the remaining obligation (an amount
       due). Only oral contracts exhibiting all of these characteristics garner
       the account receivable six-year limitation.

Id. at 659-60.      The court concluded that “[t]he term account receivable

encompasses the balance which Tingey seeks to collect, an amount owed to him

for legal services performed in the ordinary course of his business.” Tingey, 159

Wn.2d at 663 (internal quotations omitted). Five months after the opinion for

Tingey was issued, the legislature amended RCW 4.16.040(2) to clarify the

definition of account receivable as “any obligation for payment incurred in the

ordinary course of the claimant’s business or profession, whether arising from one

or more transactions and whether or not earned by performance.” Laws 2007, ch.

124, § 1.

       The defendants contend that Tingey cannot control because it involved the

provision of services, not the sale of goods. They assert that any reference to

goods or merchandise is merely dicta. But dicta is “language not necessary to the


                                             9
No. 80658-1-I/10


decision in a particular case.” In re Marriage of Roth, 72 Wn. App. 566, 570, 865

P.2d 43 (1994). The sole issue in Tingey was what definition to give to “account

receivable” for the purposes of the six-year statute of limitations in RCW

4.16.040(2). The court determined that “[w]hen a technical term is used in its

technical field, the term should be given its technical meaning by using a ‘technical

rather than a general purpose dictionary.’” Tingey, 159 Wn. 2d at 658 (quoting

City of Spokane ex rel. Wastewater Mgmt. Dep’t v. Dep’t of Revenue, 145 Wn.2d

445, 454, 38 P.3d 1010 (2002)). The opinion repeats the technical definition,

containing the word “merchandise,” no less than eight times.             Under the

circumstances, the court’s references to “merchandise” cannot be dismissed as

dicta.

         The defendants additionally contend that, when the legislature enacted

RCW 4.16.040(2) in 1989 to create a six-year statute of limitations for accounts

receivable, it did so by amending RCW 4.16.080(3), creating an exception to the

three-year statute of limitations for oral contracts. Because the legislature did not

similarly amend Article 2 to exempt accounts receivable, the defendants argue,

“Washington, like the rest of the country, continued to have a consistent four-year

statute of limitations for causes of action arising from transactions in the sale of

goods.” But we do not believe, as the defendants appear to argue, that the six-

year statute of limitations for accounts receivable can never apply when the

account receivable arises from the sale of goods.

         Finally, citing Gray v. Suttell & Assocs., 123 F. Supp. 3d 1283 (2015), the

defendants argue that, to constitute an account receivable, the buyer and seller


                                             10
No. 80658-1-I/11


must have an agreement for financing that is separate and distinct from the sales

contract. But Gray, which involved an action to collect the unpaid balance on a

store-issued credit card, appears to support ADCI’s position. In ruling on a motion

for summary judgment that the six-year statute of limitations for accounts

receivable applied, the Gray court relied on Tingey’s definition of an account

receivable as “‘an amount due a business on account from a customer who has

bought merchandise or received services.’”       Gray, 123 F. Supp. 3d at 1298

(quoting Tingley, 159 Wn.2d at 659). It held that “[a]n oral contract between a

customer and a business for the purchase of merchandise or services and for

which performance has been completed meets this definition.” Id. Additionally, it

concluded that it was “possible that the relationship at issue here could be viewed

as an account receivable,” but that the court did not have sufficient undisputed

evidence before it to decide the issue on summary judgment grounds. Id.

       ADCI alleges that its long-term customers in the restaurant industry,

including Café Pho, occasionally experienced financial difficulties that kept them

from paying their invoices on time. Consequently, ADCI states, it had a policy of

“extending credit” to these customers, and that customers sometimes took as long

as five years “to pay off their account receivable balances.” According to ADCI, it

sent the defendants monthly statements, and expected that the defendants would

make payments towards these statements rather than the individual invoices. The

defendants responded by “often sending in a check with their own accounting

printout of the list of invoices for the month and the monthly total amount owed, but




                                            11
No. 80658-1-I/12


these payments were normally very late.” Frequently, ADCI stated, the defendants

would send a single check to cover multiple months of statements.4

       We conclude that these facts, if true, would constitute a claim for recovery

of an account receivable, as defined in Tingey. There is no dispute that the

defendants purchased produce and other food products, and ADCI delivered them.

The defendants typically maintained an outstanding balance, portions of which it

paid off with varying frequency. After a lengthy period of time passed with no

payment, ADCI sued to recover the outstanding balance due.

       The apparently contradictory positions of the parties can be resolved fairly

easily. A specific statute exists to address the sale of goods and a specific statute

exists to capture open accounts. The defendants’ assertion is correct that the

legislative enactment was intended to capture oral agreements for open accounts

in the longer six-year statute of limitations and that this action by the legislature did

not eliminate the four-year UCC statute of limitations.          ADCI brought suit for

amounts due on an open account, not a single transaction or merely a number of

discrete transactions. Again, under Stenberg, when there is uncertainty as to

which statute of limitation governs, a court shall apply the longer of the options.

104 Wn.2d at 715. Based on the broad definition of account receivable in Tingey

       4
         ADCI alleges these facts for the first time in declarations from ADCI’s owner and
manager attached to its opening brief. The declarations appear to have been filed in an
unrelated lawsuit against a different restaurant, Pho To Chau, that raises similar
allegations as the instant case. The defendants move to strike the declarations and other
documents attached to ADCI’s opening brief, contending they were not part of the record
on appeal and ADCI did not move to supplement the record pursuant to RAP 9.11.
However, to survive a CR 12(b)(6) motion to dismiss, ADCI need only present a
hypothetical set of facts upon which it could pursue relief. Because we consider the
declarations for the limited purpose of envisioning such hypothetical facts, we deny the
motion to strike.


                                               12
No. 80658-1-I/13


and RCW 4.16.040(2), ADCI would be entitled to the six-year statute of limitations

in RCW 4.16.040(2), and thus the trial court erred in dismissing the complaint

under CR 12(b)(6). We vacate the trial court’s order of dismissal, including its

award of attorney fees, and remand for further proceedings.5

       ADCI seeks attorney fees and costs incurred on appeal, pursuant to RAP

18.1 and the attorney fee provision in each invoice. The defendants also seek

attorney fees, citing RCW 4.84.330, which awards attorney fees to the prevailing

party in a contract action. Because the defendants are not the prevailing party on

appeal, they are not entitled to fees. Also, an award of fees to ADCI is premature

because it has not yet prevailed at this stage of the litigation. See Parmelee v.

O’Neel, 168 Wn.2d 515, 522, 229 P.3d 723 (2010) (a plaintiff “prevails” when

“actual relief on the merits of [their] claim materially alters the legal relationship

between the parties by modifying the defendant’s behavior in a way that directly

benefits the plaintiff.”). If ADCI ultimately prevails on its claims on remand and the

trial court concludes fees are appropriate, the trial court may include in its award

attorney fees and costs for this appeal.

       Reversed and remanded.



WE CONCUR:




       5
         Given our disposition of this case, we do not address ADCI’s arguments
regarding due process or whether subsequent events served to restart the limitations
period.


                                             13